Jenkins, P. J.
This ease is admittedly controlled by the ruling of this court in Arlington Oil & Guano Co. v. Swann, 13 Ga. App. 562 (5) (79 S. E. 476), where it was held that "A certified copy of the official analysis of a brand of fertilizer registered with the Department of Agriculture is admissible in evidence in any of the courts of this State, in any case in which the question of the actual ingredients contained in the fertilizer is material. After a brand of fertilizer is registered with the Department of Agriculture, the grade can not be lowered; and it is therefore to be presumed that all fertilizer of that brand, sold after it is thus registered with the Commissioner, contains substantially the same ingredients, and a certified copy of an analysis of the brand so registered, made at any time by the State chemist, is admissible in evidence. It is not essential that it should appear that the analysis was made from a sample taken from the particular lot of fertilizer for the purchase-price of which recovery is sought.” This *821ruling is, on review, adhered to as sound. See also Jones v. Cordele Guano Co., 94 Ga. 14 (20 S. E. 265); Boston Oil & Guano Co. v. Williams, 21 Ga. App. 685 (4) (94 S. E. 1041). The refusal of the trial court to admit in evidence the certified copy of the official analysis was, therefore, erroneous.
Decided December 14, 1921.
Mortgage foreclosure; from Wilkes superior court — Judge Park presiding. May 13, 1921.
Application for certiorari was made to the Supreme Court.
W. A. Slaton, Hugh Combs, for plaintiff in error.
Colley & Colley, contra.

Judgment reversed.


Stephens and Hill, JJ., concur.